Citation Nr: 1754331	
Decision Date: 11/28/17    Archive Date: 12/07/17

DOCKET NO.  10-35 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a cervical spine disability, to include as secondary to service-connected lumbar strain.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.V. Walker, Associate Counsel






INTRODUCTION

The Veteran served on active duty from February 1997 to November 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).   VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim. 38 U.S.C. § 5103A (2014); 38 C.F.R. § 3.159 (2017).

The Veteran underwent a VA examination in July 2017 in which the examiner concluded that the Veteran's current condition, characterized as intermittent musculoskeletal neck pain, is not related to his service-connected lumbar strain, and there is no chronicity to his neck pain.  The examiner failed to consider the Veteran's contentions of experiencing flare-ups; his reports that he sought medical treatment for his neck in early 2005; and, the functional limitations that the Veteran has recounted, such as an inability to carry heavy items. See February 2009 VA Examination, p. 4; See November 2016 Correspondence, p. 2.  This failure to consider the Veteran's reported history and documented complaints calls into question the factual premises of the examiner's opinion. See Dalton v. Nicholson, 21 Vet. App. 23 (2007); Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (a medical opinion based on an inaccurate factual premise has no probative value).  

Accordingly, on remand, the AOJ should schedule the Veteran for a new examination that fully addresses the evidence of record, including the lay assertions by the Veteran, his spouse and his mother.  The new examination should also discuss the August 2017 x-ray report in which the Veteran was diagnosed with minimal retrolisthesis of C3 over C4 and mild C5-6 and C6-7 spondylosis. See September 2017 VA Treatment Records, p. 6.

Accordingly, the case is REMANDED for the following action:

1. Obtain all updated treatment records, to include any records from the Tampa VA Medical Center from September 2017 to the present, and associate them with the claims file or virtual record.

2. After all outstanding records have been associated with the claims file, obtain a new VA examination that addresses whether the Veteran's cervical spine disability is etiologically related to the Veteran's service and/or to his service-connected lumbar strain.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The entire claims file, to include a complete copy of this REMAND, should be made available to the examiner designated to provide an opinion, and the examination report should include a discussion of the Veteran's documented medical history and assertions.

The examiner should offer comments and an opinion on the following:

(a) Whether the Veteran's cervical spine disability, including cervical strain, intermittent musculoskeletal neck pain, and minimal retrolisthesis of C3 over C4 and mild C5-6 and C6-7 spondylosis, was incurred during the Veteran's active duty service.  In addressing this, the examiner must specifically consider and discuss whether the injury resulting in the Veteran's lumbar strain also resulted in any present cervical spine disability.

(b) Whether the Veteran's cervical spine disability was caused OR aggravated by his service-connected lumbar strain. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be considered.  If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

3. After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the Veteran's claim should be readjudicated.  If the claim is not granted in full, the Veteran and his representative must be provided a supplemental statement of the case.  An appropriate period of time must be allowed for response.  Thereafter, if indicated, the case must be returned to the Board for an appellate decision.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



						(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2014).



_________________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


